782 F.2d 1042
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALBERT HOWARD aka CURTIS J. HOWARD, Plaintiff-Appellant,v.C & O RAILWAY, CO., Defendant-Appellee.
85-1827
United States Court of Appeals, Sixth Circuit.
12/5/85

ORDER
BEFORE:  KEITH, KENNEDY and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's response to this Court's October 30, 1985 order to show cause why the appeal should not be dismissed because of a late filed notice of appeal.  He has also moved for the appointment of counsel.


2
It appears from the record that final judgment was entered on August 26, 1985 and that the notice of appeal filed on October 8, 1985, was thirteen days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for appointment of counsel be and hereby is denied.


5
It is further ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.